DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 25-36 remain pending, and are subject to the restriction requirement dated 12/06/2021. References not included with this Office action can be found in a prior action. 

Election/Restrictions
Applicant’s election without traverse of claims 25-28 in the reply filed on 12/06/2021 is acknowledged.
Claims 29-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.
Claims 25-28 are under consideration on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “variant” in claims 27 and 28 is a relative term which renders the claim indefinite. The term “variant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. ¶0022 of the specification appears to be exemplary, and does not clearly set forth what structures are and are not encompassed by “variant” and does not clearly set forth what degree of catalytic activity is required to meet “variant” as claimed. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campos et al. (US 8,268,306) as evidenced by the WebMD entry to “Nebulizer” (4-10-2016; Reference U) the ExPASy entry to chitinase (3-06-2016; Reference V).

Regarding claim 25, Campos is silent regarding any airway of a subject. However, as evidenced by the WebMD article the plain meaning of “nebulizer” inherently means to administer to the airway of a subject (see the 1st page).
While Campos is silent regarding any degradation of chitin oligomers, this must necessarily be the inherent outcome of the chitinase enzyme of Campos as evidenced by the EC entry to chitinase (i.e. (EC 3.2.1.14) and thus being capable of degrading the N-acetyl-beta-D-glucosaminide (1->4)-beta-linkages in chitin and chitodextrins (see the 1st page).
Therefore, Campos as evidenced by the WebMD entry to “Nebulizer” the ExPASy entry to chitinase teaches every element of claim 25 and so anticipates this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (US 8,268,306) in view of Zhou et al. (Science Translational Medicine (2014), 6(240), 240ra76, 14 pages; Reference W) and as evidenced by the WebMD entry to “Nebulizer” (4-10-2016; Reference U) the ExPASy entry to chitinase (3-06-2016; Reference V).
The teachings of Campos as evidenced by the WebMD entry to “Nebulizer” and the ExPASy entry to chitinase are relied upon as set forth above in rejecting claim 25 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 26, Campos does not teach a subject having pulmonary fibrosis.

Regarding claim 26, it would have been obvious before the invention was filed to further treat subjects suffering from pulmonary fibrosis with the chitinase of Campos in view of Zhou. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Campos teaches a method comprising administering a pharmaceutically effective dosage of a chitinase to an animal via a nebulizer. The skilled artisan would have been motivated to do so because Zhou teaches that chitinase likely plays a protective role in injury by ameliorating inflammation and cell death and profibrotic role in the repair phase by augmenting alternative macrophage activation, fibroblast proliferation, and matrix deposition, and so administering Campos’ chitinase would likely be predictably advantageous to treat subjects suffering from pulmonary fibrosis such as the subjects of Zhou.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (US 8,268,306) in view of Bucolo et al. (Frontiers in Pharmacology .
The teachings of Campos as evidenced by the WebMD entry to “Nebulizer” and the ExPASy entry to chitinase are relied upon as set forth above in rejecting claim 25 as anticipated under 35 U.S.C. § 102(a)(1). Campos further teaches the composition would be useful to treat nematodes are a parasitic infection(s) by nematodes (Col. 1, lines 13-17 and Col. 5, lines 8-31), reading in-part on claim 27.
Regarding claim 27, Campos does not teach AMCase as a species of chitinase (i.e. acidic chitinase).
Bucolo teaches that acid chitinase (AMCase) is detectable in lung tissue samples, and are known to have an important role in the defense of organisms against chitin-containing parasites (Abstract), reading in-part on claim 27. 
Regarding claim 27, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting AMCase (acid chitinase) of Bucolo for the chitinase of because the chitinases are both explicitly taught as being useful for THE SAME PURPOSE in defending organisms against chitin-containing parasites, either endogenous as taught by Bucolo or by activing treating the subjects as taught by Campos. Therefore, these species of chitinase are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over \ Cho et al. (J. Clin. Immunol (2013), 33, 1134-1142; provided in the IDS dated 10/11/2019) in view of Campos et al. (US 8,268,306) and as evidenced by the WebMD entry to “Nebulizer” (4-10-2016; Reference U) the ExPASy entry to chitinase (3-06-2016; Reference V).
Cho teaches that increased serum chitotriosidase positively correlates to improved lung function in subjects exposed to prior particulate matter lung injury (Abstract), reading in-part on claims 25 and 28.
Regarding claim 25, Cho does not teach administering any species of chitinase to the airway of a subject with any pharmaceutically effective dosage.
Campos teaches a method comprising administering a chitinase for decreasing nematodes in an animal via a nebulizer and at a pharmaceutically effective dosage of 0.01 (enzyme) units per milliliter (independent claim 1 and dependent claim 5).
Regarding claim 25, Campos is silent regarding any airway of a subject. However, as evidenced by the WebMD article the plain meaning of “nebulizer” inherently means to administer to the airway of a subject (see the 1st page).
st page).
Regarding claims 25 and 28, it would have been obvious before the invention was filed to further treat the subjects of Cho with chitotriosidase of Cho in view of Campos. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Campos teaches treating subjects with a pharmaceutically effective dosage of chitinase administered to the airway via a nebulizer. The skilled artisan would have been motivated to do so because Cho teaches that increased serum chitotriosidase positively correlates to improved lung function in subjects exposed to prior particulate matter lung injury, and combining the dosages and nebulizer of Campos with the chitotriosidase of Cho would likely be advantageous to treat subject suffering from particulate matter lung injury.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653